


QUALCOMM Incorporated
2006 Long-Term Incentive Plan
Global Employee Stock Option Grant Notice


QUALCOMM Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Plan”) hereby grants you a non-qualified stock option to purchase the
number of shares of the Company's common stock set forth below. This Option is
not intended to qualify for the federal income tax benefits available to an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended. This Option is subject to all of the terms and
conditions as set forth herein and the Global Employee Stock Option Agreement
including any country-specific terms set forth in the Addendum to the Agreement
(together, the Agreement and the Addendum are referred to herein as the
“Agreement”) (attached hereto) and the Plan which are incorporated herein in
their entirety. Capitalized terms not otherwise defined in this Grant Notice or
the Agreement shall have the meaning set forth in the Plan.




Participant: «Employee»
Grant No.: «Number»
Emp #: «ID»
Shares Subject to Option: «Shares_Granted»
Date of Grant: «Grant_Date»
Expiration Date: «Expiration_Date Period_1»
Exercise Price Per Share: «Option_Price»
 



Vesting Schedule


Exercisable Shares
Full Vesting Date
Expiration Date**
«Shares_Period_1»
«Vest_Date_Period_1»
«Expiration_Date_Period_1»
«Shares_Period_2»*
«Vest_Date_Period_2»
«Expiration_Date_Period_2»



*These option shares vest on each six (6) month date after «Vest_Date_Period_1»
as to 1/8th of the total shares granted. However, if the Date of Grant is on the
30th of the month, subsequent six (6) month vesting dates will occur on the last
day of the month after «Vest_Date_Period_1» as to 1/8th of the total shares
granted.


**As an administrative matter, the vested portion of this Option may be
exercised only until the close of the NASDAQ Global Select Market on the
Expiration Date or the termination date set forth under Section 2.5 of the
Agreement or, if such date is not a trading day on the NASDAQ Global Select
Market, the last trading day before such date. Any later attempt to exercise
this Option will not be honored. For example, if you cease to remain in Service
as provided in Section 2.5(a)(vii) of the Agreement and the date 30 days after
the date of termination of Service is Monday, July 4 (a holiday on which the
NASDAQ Global Select Market is closed), you must exercise the exercisable
portion of this Option by 4:00 p.m. U.S. Eastern Time on Friday, July 1.


Additional Terms/Acknowledgments: By accepting this Option, you acknowledge
receipt of and represent that you have read, understand, accept and agree to the
terms and conditions of the following: this Grant Notice, the Agreement and the
Plan (including, but not limited to, the binding




--------------------------------------------------------------------------------




arbitration provision in Section 3.7 of the Plan). In addition, by accepting
this Option you agree to all of its terms and conditions and further acknowledge
that as of the Date of Grant, this Grant Notice, the Agreement and the Plan set
forth the entire understanding between you and the Company regarding the
acquisition of stock in the Company and supersede all prior oral and written
agreements pertaining to this particular Option.


Note: You are solely responsible for any election to exercise this Option, and
the Company shall have no obligation whatsoever to provide notice to you of any
matter, including, but not limited to, the date this Option terminates.


QUALCOMM Incorporated:
Optionee:
 
 
 
By:
/s/ Dr. Paul E. Jacobs
 
 
Chief Executive Officer
 
 
Dated: «Grant_Date»
Signature:__________________________
 
 
Optionee:
 
 
GrantNo:
 
 
Date:______________________________

Attachment: Global Employee Stock Option Agreement (A1)


Once you have acknowledged online, please sign and fax this entire Grant Notice
to QUALCOMM Incorporated United States at the number below. This Grant Notice
will not be considered fully acknowledged until the Company has received your
signed copy of this Grant Notice, both electronically and in hardcopy.
 
Attn: Stock Administration
Fax Number: 1 (858) 658-1846 or scan and email back to stockgrants@qualcomm.com.



2

--------------------------------------------------------------------------------




QUALCOMM Incorporated
2006 Long-Term Incentive Plan
Global Employee Stock Option Grant Notice


QUALCOMM Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Plan”) hereby grants you a non-qualified stock option to purchase the
number of shares of the Company's common stock set forth below. This Option is
not intended to qualify for the federal income tax benefits available to an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended. This Option is subject to all of the terms and
conditions as set forth herein and the Global Employee Stock Option Agreement
including any country-specific terms set forth in the Addendum to the Agreement
(together, the Agreement and the Addendum are referred to herein as the
“Agreement”) (attached hereto) and the Plan which are incorporated herein in
their entirety. Capitalized terms not otherwise defined in this Grant Notice or
the Agreement shall have the meaning set forth in the Plan.




Participant: «Employee»
Grant No.: «Number»
Emp #: «ID»
Shares Subject to Option: «Shares_Granted»
Date of Grant: «Grant_Date»
Expiration Date: «Expiration_Date Period_1»
Exercise Price Per Share: «Option_Price»
 



Vesting Schedule


Exercisable Shares
Full Vesting Date
Expiration Date**
«Shares_Period_1»
«Vest_Date_Period_1»
«Expiration_Date_Period_1»
«Shares_Period_2»*
«Vest_Date_Period_2»
«Expiration_Date_Period_2»



*These option shares vest on each six (6) month date after «Vest_Date_Period_1»
as to 1/8th of the total shares granted. However, if the Date of Grant is on the
30th of the month, subsequent six (6) month vesting dates will occur on the last
day of the month after «Vest_Date_Period_1» as to 1/8th of the total shares
granted.


**As an administrative matter, the vested portion of this Option may be
exercised only until the close of the NASDAQ Global Select Market on the
Expiration Date or the termination date set forth under Section 2.5 of the
Agreement or, if such date is not a trading day on the NASDAQ Global Select
Market, the last trading day before such date. Any later attempt to exercise
this Option will not be honored. For example, if you cease to remain in Service
as provided in Section 2.5(a)(vii) of the Agreement and the date 30 days after
the date of termination of Service is Monday, July 4 (a holiday on which the
NASDAQ Global Select Market is closed), you must exercise the exercisable
portion of this Option by 4:00 p.m. U.S. Eastern Time on Friday, July 1.


Additional Terms/Acknowledgments: By accepting this Option, you acknowledge
receipt of and represent that you have read, understand, accept and agree to the
terms and conditions of the following: this Grant Notice, the Agreement and the
Plan (including, but not limited to, the binding




--------------------------------------------------------------------------------




arbitration provision in Section 3.7 of the Plan). In addition, by accepting
this Option you agree to all of its terms and conditions and further acknowledge
that as of the Date of Grant, this Grant Notice, the Agreement and the Plan set
forth the entire understanding between you and the Company regarding the
acquisition of stock in the Company and supersede all prior oral and written
agreements pertaining to this particular Option.


Note: You are solely responsible for any election to exercise this Option, and
the Company shall have no obligation whatsoever to provide notice to you of any
matter, including, but not limited to, the date this Option terminates.


QUALCOMM Incorporated:
 
 
By:
/s/ Dr. Paul E. Jacobs
 
Chief Executive Officer
 
Dated: «Grant_Date»
 
Attachment: Global Employee Stock Option Agreement (A1)






2

--------------------------------------------------------------------------------



You must notify the Company by [insert date] if you wish to reject this Option.
Otherwise, you will be
deemed to accept this Option on the terms and conditions on which it is offered.

QUALCOMM Incorporated
2006 Long-Term Incentive Plan
Global Employee Stock Option Grant Notice


QUALCOMM Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Plan”) hereby grants you a non-qualified stock option to purchase the
number of shares of the Company's common stock set forth below. This Option is
not intended to qualify for the federal income tax benefits available to an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended. This Option is subject to all of the terms and
conditions as set forth herein and the Global Employee Stock Option Agreement
including any country-specific terms set forth in the Addendum to the Agreement
(together, the Agreement and the Addendum are referred to herein as the
“Agreement”) (attached hereto) and the Plan which are incorporated herein in
their entirety. Capitalized terms not otherwise defined in this Grant Notice or
the Agreement shall have the meaning set forth in the Plan.


Please read this Grant Notice, the Plan and the Agreement (collectively, the
“Grant Documents”) carefully. If you do not wish to receive this Option and/or
you do not consent and agree to the terms and conditions on which this Option is
offered, as set forth in the Grant Documents, then you must reject this Option
by notifying the Company at [insert email address and mailing address for
notice] no later than [insert date], in which case this Option will be
cancelled. Your failure to notify the Company of your rejection of this Option
within this specified period will constitute your acceptance of this Option and
your agreement with all terms and conditions of this Option, as set forth in the
Grant Documents.


Participant: «Employee»
Grant No.: «Number»
Emp #: «ID»
Shares Subject to Option: «Shares_Granted»
Date of Grant: «Grant_Date»
Expiration Date: «Expiration_Date Period_1»
Exercise Price Per Share: «Option_Price»
 



Vesting Schedule


Exercisable Shares
Full Vesting Date
Expiration Date**
«Shares_Period_1»
«Vest_Date_Period_1»
«Expiration_Date_Period_1»
«Shares_Period_2»*
«Vest_Date_Period_2»
«Expiration_Date_Period_2»



*These option shares vest on each six (6) month date after «Vest_Date_Period_1»
as to 1/8th of the total shares granted. However, if the Date of Grant is on the
30th of the month, subsequent six (6) month vesting dates will occur on the last
day of the month after «Vest_Date_Period_1» as to 1/8th of the total shares
granted.


**As an administrative matter, the vested portion of this Option may be
exercised only until the close of the NASDAQ Global Select Market on the
Expiration Date or the termination date set forth under Section 2.5 of the
Agreement or, if such date is not a trading day on the NASDAQ Global Select
Market, the last trading day before such date. Any later attempt to exercise
this Option will




--------------------------------------------------------------------------------




not be honored. For example, if you cease to remain in Service as provided in
Section 2.5(a)(vii) of the Agreement and the date 30 days after the date of
termination of Service is Monday, July 4 (a holiday on which the NASDAQ Global
Select Market is closed), you must exercise the exercisable portion of this
Option by 4:00 p.m. U.S. Eastern Time on Friday, July 1.


Additional Terms/Acknowledgments: By accepting this Option, you acknowledge
receipt of and represent that you have read, understand, accept and agree to the
terms and conditions of the following: this Grant Notice, the Agreement and the
Plan (including, but not limited to, the binding arbitration provision in
Section 3.7 of the Plan). In addition, by accepting this Option you agree to all
of its terms and conditions and further acknowledge that as of the Date of
Grant, this Grant Notice, the Agreement and the Plan set forth the entire
understanding between you and the Company regarding the acquisition of stock in
the Company and supersede all prior oral and written agreements pertaining to
this particular Option.


Note: You are solely responsible for any election to exercise this Option, and
the Company shall have no obligation whatsoever to provide notice to you of any
matter, including, but not limited to, the date this Option terminates.


QUALCOMM Incorporated:
 
 
By:
/s/ Dr. Paul E. Jacobs
 
Chief Executive Officer
 
Dated: «Grant_Date»
 
Attachment: Global Employee Stock Option Agreement (A[•])






2

--------------------------------------------------------------------------------




QUALCOMM Incorporated
2006 Long-Term Incentive Plan
Global Employee Stock Option Agreement
Pursuant to the Grant Notice and this Global Employee Stock Option Agreement
including any country-specific terms set forth in the Addendum to this Agreement
(together, this Agreement and the Addendum are referred to herein as this
“Agreement”), QUALCOMM Incorporated (the “Company”) has granted you an Option to
purchase the number of shares of the Company's common stock (“Stock”) indicated
in the Grant Notice at the exercise price indicated in the Grant Notice. You
must accept or reject this Option in the manner specified in the Grant Notice.
Capitalized terms not explicitly defined in this Agreement but defined in the
QUALCOMM Incorporated 2006 Long-Term Incentive Plan (the “Plan”) shall have the
same definitions as in the Plan.
The details of this Option are as follows:
1.Service and Vesting.
1.1Service. As provided in the Plan and notwithstanding any other provision of
this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated, including in the event of any leave
of absence or part-time Service and to suspend crediting of Service and vesting
of this Option in the event of any leave of absence or part-time Service.
Subject to the foregoing, in the event of termination of your Service (whether
or not in breach of local labor laws or later found invalid), the date of
termination of your rights (if any) with respect to this Option as set forth in
the Plan and this Agreement will be measured from the date that you are no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law).
1.2Vesting. Except as otherwise provided in the Plan or this Agreement, this
Option will vest as provided in the Grant Notice.
2.Exercise of this Option.
2.1Method of Exercise. You may exercise the vested portion of this Option at any
time prior to the expiration of this Option by delivering a notice of exercise
in such form as may be designated by the Company from time to time together with
the exercise price to the Secretary of the Company, or to such other person as
the Company may designate, during regular business hours and prior to the
expiration of this Option, together with such additional documents as the
Company may then require pursuant to the terms of the Plan.
2.2Method of Payment. Payment of the exercise price may be by cash (or check),
or pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board which, prior to the issuance of Stock, results in either
the receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to a broker which provides for the payment of the aggregate
exercise price to the Company, or a combination of the above methods, as the
Company may designate from time to time. The cash method of payment may




--------------------------------------------------------------------------------




not be available in every country. The Company may suspend, or eliminate,
various forms of permissible payment from time to time in its sole discretion.
2.3Tax Withholding. Regardless of any action the Company or the Participating
Company that employs you (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Option, including, but not limited to, the grant, vesting or
exercise of this Option, the issuance of shares of Stock upon exercise of this
Option, the subsequent sale of shares of Stock acquired pursuant to such
issuance and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of this
Option to reduce or eliminate your liability for Tax-Related Items or achieve
any particular tax result. Further, if you have become subject to tax in more
than one jurisdiction between the Date of Grant (as specified in the Grant
Notice) and the date of any relevant taxable event, you acknowledge that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant tax withholding event, you agree to make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, you authorize the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by withholding from proceeds of
the sale of shares of Stock acquired upon exercise of this Option, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and pursuant to your authorization by your acceptance of this
Option), unless the use of such withholding method is problematic under
applicable tax or securities law or has materially adverse accounting
consequences, in which case, you agree that the obligation for Tax-Related Items
may be satisfied by withholding in shares of Stock to be issued upon exercise of
this Option. If the obligation for Tax-Related Items is satisfied by withholding
in shares of Stock, for tax purposes, you are deemed to have been issued the
full number of shares of Stock subject to the exercised Option, notwithstanding
that a number of the shares of Stock are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of your participation
in the Plan. The Fair Market Value of any share of Stock withheld pursuant to
this Section 2.3 shall be equal to the closing price of a share of Stock as
quoted on any national or regional securities exchange or market system
constituting the primary market for the Stock on the day on which tax
withholding is required (or, if there is no closing price on that day, the last
trading day prior to that day) or, if the Stock is not listed on a national or
regional securities exchange or market system, the value of a share of Stock as
determined by the Committee in good faith without regard to any restriction
other than a restriction which, by its terms, will never lapse.
Finally, you shall pay to the Company or the Employer, including through
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer, any amount of Tax-Related Items that the Company or
the Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the



2

--------------------------------------------------------------------------------




means previously described. The Company shall not be required to issue or
deliver the shares of Stock or the proceeds of the sale of shares of Stock if
you fail to comply with your obligations in connection with the Tax-Related
Items.
2.4Responsibility for Exercise. You are responsible for taking any and all
actions as may be required to exercise this Option in a timely manner and for
properly executing any such documents as may be required for exercise in
accordance with such rules and procedures as may be established from time to
time. By signing this Agreement you acknowledge that information regarding the
procedures and requirements for this exercise of this Option is available to you
on request. The Company and/or any Participating Company shall have no duty or
obligation to notify you of the expiration date of this Option.
2.5Effect of Termination of Service.
(a)Option Exercisability. Subject to earlier termination of this Option as
otherwise provided herein and unless otherwise provided in the Grant Notice,
this Option shall be exercisable after your termination of Service with the
Company or any Participating Company only during the applicable time period
determined in accordance with this Section and thereafter shall terminate.
(i)Disability. If your Service with the Company or any Participating Company
terminates because of your Disability, this Option shall continue to vest for
the period of such Disability under the terms and conditions of this Agreement
and may be exercised by you at any time during the period of Disability but in
any event no later than the date of expiration of this Option's term set forth
in Section 5 (the “Option Expiration Date”).
(ii)Death. If your Service with the Company or any Participating Company
terminates because of your death or because of your Disability and such
termination is subsequently followed by your death, the vesting of this Option
shall be accelerated effective upon your death, and this Option may be exercised
by your legal representative or other person who acquired the right to exercise
this Option by reason of your death at any time prior to the expiration of
twelve (12) months after the date of your death, but in any event no later than
the Option Expiration Date.
(iii)Normal Retirement Age. To the extent permitted under applicable local law
as determined by the Company, if your Service with the Company or any
Participating Company terminates at or after Normal Retirement Age, this Option,
to the extent unexercised and vested on the date on which your Service
terminates, may be exercised by you at any time prior to the expiration of
twelve (12) months after the date on which your Service terminates, but in any
event no later than the Option Expiration Date. Options that have not vested as
of the date on which your Service terminates will be forfeited as of your
termination date.
(iv)Termination After Layoff. If your Service with the Company or any
Participating Company terminates as a result of “Layoff” (as defined below),
then, subject to your execution of a general release of claims satisfactory to
the Company, (A) the vesting of this Option shall be accelerated effective as of
the date on which your Service terminates by (I) ten percent (10%) of the shares
which would otherwise be unvested on such



3

--------------------------------------------------------------------------------




date, plus, if the termination occurs after the first vesting date of this
Option, (II) the number of Options (rounded up to the next full share)
calculated by multiplying the number of Options that would have vested on the
next semi-annual vesting date by a fraction, the numerator of which is the
number of full months (rounded up) that are credited as Service for vesting
purposes since the last vesting date, and the denominator of which is six, and
(B) this Option, to the extent unexercised and vested on the date on which your
Service terminated, may be exercised by you (or your guardian or legal
representative) at any time prior to the expiration of six (6) months after the
date on which your Service terminated, but in any event no later than the Option
Expiration Date. All other unvested Options shall be forfeited as of your
termination date. Notwithstanding the foregoing, if the Company determines that
the provisions or operation of this subsection (iv) would cause the Company to
incur a compensation expense other than that which is known by the Company as of
the Date of Grant, then this subsection (iv) shall be without force or effect,
and the vesting and exercisability of each outstanding Option and any shares
acquired upon the exercise thereof shall be determined under any other
applicable provision of the Plan, the Grant Notice or this Agreement.
(v)Termination upon Transfer to Non-Control Affiliate. If at the request of the
Company, you transfer Service to a Non-Control Affiliate and your Service
terminates as a result, then, subject to your execution of a general release of
claims form reasonably satisfactory to the Company, this Option, to the extent
unexercised and vested on the date on which your Service terminates, may be
exercised by you (or your guardian or legal representative) at any time prior to
the expiration of twelve (12) months after the date on which your Service
terminated, but in any event no later than the Option Expiration Date. Options
that have not vested as of the date on which your Service terminates will be
forfeited as of your termination date.
(vi)Termination After Change in Control. If your Service with the Company or any
Participating Company terminates as a result of Termination After Change in
Control (as defined below), then the vesting of this Option shall be accelerated
effective as of the date on which the your Service terminates, and this Option,
to the extent unexercised, may be exercised by you (or your guardian or legal
representative) at any time prior to the expiration of six (6) months after the
date on which your Service terminates, but in any event no later than the Option
Expiration Date.
(vii)Other Termination of Service. Except as otherwise provided in
Section 2.5(a)(i) through (vi), if your Service with the Company or any
Participating Company terminates for any reason then to the extent unexercised
and vested on the date on which your Service terminates, this Option may be
exercised by you at any time prior to the expiration of thirty (30) days after
the date on which your Service terminates, but in any event no later than the
Option Expiration Date. Options that have not vested as of the date on which
your Service terminates will be forfeited as of your termination date.
(b)Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than termination for Cause, if the exercise of this Option within the applicable
time periods set forth in Section 2.5(a) is prevented by the provisions of the
Plan, this Option shall remain exercisable until three (3) months after the date
you are notified by the Company that this Option is exercisable, but in any
event no later than the Option Expiration Date.



4

--------------------------------------------------------------------------------




(c)Extension if Subject to Section 16(b). Notwithstanding the foregoing, other
than termination for Cause, if a sale within the applicable time periods set
forth in Section 2.5(a) of shares acquired upon the exercise of this Option
would subject you to suit under Section 16(b) of the Exchange Act, this Option
shall remain exercisable until the earliest to occur of (i) the tenth (10th) day
following the date on which a sale of such shares by you would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after your
termination of Service, or (iii) the Option Expiration Date.
(d)Certain Definitions.
(i)“Cause” shall mean any of the following: (A) your theft, dishonesty, or
falsification of any Participating Company documents or records; (B) your
improper use or disclosure of a Participating Company's confidential or
proprietary information; (C) any action by you which has a detrimental effect on
a Participating Company's reputation or business; (D) your failure or inability
to perform any reasonable assigned duties after written notice from a
Participating Company of, and a reasonable opportunity to cure, such failure or
inability; (E) any material breach by you of any employment or service agreement
between you and a Participating Company, which breach is not cured pursuant to
the terms of such agreement; (F) your conviction (including any plea of guilty
or nolo contendere) of any criminal act which impairs your ability to perform
your duties with a Participating Company; or (G) violation of a material Company
policy.
(ii)“Good Reason” shall mean any one or more of the following:
(A)without your express written consent, the assignment to you of any duties, or
any limitation of your responsibilities, substantially inconsistent with your
positions, duties, responsibilities and status with the Participating Company
Group immediately prior to the date of the Change in Control;
(B)without your express written consent, the relocation of the principal place
of your employment or service to a location that is more than fifty (50) miles
from your principal place of employment or service immediately prior to the date
of the Change in Control, or the imposition of travel requirements substantially
more demanding of you than such travel requirements existing immediately prior
to the date of the Change in Control;
(C)any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (I) your base salary in effect
immediately prior to the date of the Change in Control (unless reductions
comparable in amount and duration are concurrently made for all other employees
of the Participating Company Group with responsibilities, organizational level
and title comparable to yours), or (II) your bonus compensation, if any, in
effect immediately prior to the date of the Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned by you);
(D)any failure by the Participating Company Group to (I) continue to provide you
with the opportunity to participate, on terms no less favorable



5

--------------------------------------------------------------------------------




than those in effect for the benefit of any employee or service provider group
which customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by you, in any benefit or compensation plans and programs, including, but not
limited to, the Participating Company Group's life, disability, health, dental,
medical, savings, profit sharing, stock purchase and retirement plans, if any,
in which you were participating immediately prior to the date of the Change in
Control, or their equivalent, or (II) provide you with all other fringe benefits
(or their equivalent) from time to time in effect for the benefit of any
employee group which customarily includes a person holding the employment or
service provider position or a comparable position with the Participating
Company Group then held by you;
(E)any breach by the Participating Company Group of any material agreement
between you and a Participating Company concerning your employment; or
(F)any failure by the Company to obtain the assumption of any material agreement
between you and the Company concerning your employment by a successor or assign
of the Company.
(iii)“Layoff” shall mean the involuntary termination of your Service with the
Company or any Participating Company for reasons other than Cause, constructive
termination, death, Disability, divestiture, termination upon transfer to a
non-control Affiliate, or Termination After Change in Control.
(iv)“Termination After Change in Control” shall mean either of the following
events occurring within twenty-four (24) months after a Change in Control:
(A)termination by the Participating Company Group of your Service with the
Participating Company Group for any reason other than for Cause; or
(B)your resignation for Good Reason from all capacities in which you are then
rendering Service to the Participating Company Group within a reasonable period
of time following the event constituting Good Reason.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of your Service with the
Participating Company Group which (1) is for Cause; (2) is a result of your
death or Disability; (3) is a result of your voluntary termination of Service
other than for Good Reason; or (4) occurs prior to the effectiveness of a Change
in Control.
3.Tax Advice. You acknowledge that you may be subject to U.S. federal, state,
local and/or non-U.S. income tax and social insurance obligations arising from
this Option. You represent, warrant and acknowledge that the Company has made no
warranties or representations to you with respect to the income tax or social
insurance consequences of the transactions contemplated by this Agreement, and
you are in no manner relying on the Company or its representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE



6

--------------------------------------------------------------------------------




TAX AND SOCIAL INSURANCE LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD
CONSULT YOUR OWN TAX ADVISOR REGARDING THE TAX AND SOCIAL INSURANCE TREATMENT OF
THE OPTION. NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT
BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.
4.Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, no shares of Stock will be issued to you upon exercise of this Option
unless the Stock is then registered under the U.S. Securities Act or, if such
Stock is not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the U.S.
Securities Act. Further, Options may not be exercised and shares of Stock may
not be issued if such acts would constitute a violation of any applicable
foreign securities laws or other applicable regulations. By accepting this
Option, you agree not to sell any of the shares of Stock received upon exercise
of this Option at a time when applicable laws or Company policies prohibit a
sale.
5.Termination of this Option. The term of this Option commences on the Date of
Grant (as specified in the Grant Notice) and expires and shall no longer be
exercisable upon the earliest of:
(a)the Expiration Date indicated in the Grant Notice;
(b)the tenth (10th) anniversary of the Date of Grant;
(c)the last day for exercising this Option following termination of your Service
as described in Section 2.5; or
(d)a Change of Control, to the extent provided in Section 6.
As an administrative matter, the vested portion of this Option may be exercised
only until the close of the NASDAQ Global Select Market on the applicable date
indicated in this Section 5 above or, if such date is not a trading day on the
NASDAQ Global Select Market, the last trading day before such date. Any later
attempt to exercise this Option will not be honored.
6.Change in Control. In the event of a Change in Control, the surviving,
continuing, successor, or purchasing corporation or other business entity or
parent thereof, as the case may be (the “Acquiring Corporation”), may, without
your consent, either assume the Company's rights and obligations under this
Option or substitute for this Option a substantially equivalent option for the
Acquiring Corporation's stock. In the event the Acquiring Corporation elects not
to assume or substitute for this Option in connection with a Change in Control,
the exercisability and vesting of this Option and any shares acquired upon the
exercise thereof held by you, so long as your Service has not terminated prior
to such date, shall be accelerated, effective as of the date ten (10) days prior
to the date of the Change in Control. The exercise or vesting of any Option and
any shares acquired upon the exercise thereof that was permissible solely by
reason of this Section shall be conditioned upon the consummation of the Change
in Control. If this Option is neither assumed or substituted for by the
Acquiring Corporation in connection with the Change in Control nor exercised as
of the date of the Change in Control, it shall terminate and cease to be
outstanding effective as of the date of the Change in Control.



7

--------------------------------------------------------------------------------




Notwithstanding the foregoing, shares acquired upon exercise of this Option
prior to the Change in Control and any consideration received pursuant to the
Change in Control with respect to such shares shall continue to be subject to
all applicable provisions of this Agreement except as otherwise provided in this
Agreement. Furthermore, notwithstanding the foregoing, if the corporation the
stock of which is subject to this Option immediately prior to an Ownership
Change Event constituting a Change in Control is the surviving or continuing
corporation and immediately after such Ownership Change Event less than fifty
percent (50%) of the total combined voting power of its voting stock is held by
another corporation or by other corporations that are members of an affiliated
group within the meaning of Section 1504(a) of the Code without regard to the
provisions of Section 1504(b) of the Code, this Option shall not terminate
unless the Committee otherwise provides in its discretion.
7.Transferability. An Incentive Stock Option shall not be transferable except by
will or by the laws of descent and distribution, and shall be exercisable during
the lifetime of the person to whom the Incentive Stock Option is granted only by
such person. A vested Nonstatutory Stock Option shall not be transferable in any
manner (including without limitation, sale, alienation, anticipation, pledge,
encumbrance, or assignment) other than, (a) by will or by the laws of descent
and distribution, (b) by written designation of a beneficiary, in a form
acceptable to the Company, with such designation taking effect upon your death,
provided, however, that if you are employed outside the United States, you are
not permitted to designate a beneficiary under this Agreement, (c) by delivering
written notice to the Company, in a form acceptable to the Company (including
such representations, warranties and indemnifications as the Company shall
require you to make to protect the Company's interests and ensure that this
Nonstatutory Stock Option has been transferred under the circumstances approved
by the Company), by gift to your spouse, former spouse, children, stepchildren,
grandchildren, parent, stepparent, grandparent, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, persons having one of the foregoing types of relationship with
you due to adoption, any person sharing your household (other than a tenant or
employee), a foundation in which these persons or you control the management of
assets, and any other entity in which these persons (or you) own more than fifty
percent of the voting interests. A transfer to an entity in which more than
fifty percent (50%) of the voting interests are owned by these persons (or you)
in exchange for an interest in that entity is specifically included as a
permissible type of transfer. In addition, a transfer to a trust created solely
for the benefit (i.e., you and/or any or all of the foregoing persons hold more
than fifty percent (50%) of the beneficial interest in the trust) of you and/or
any or all of the foregoing persons is also a permissible transferee, or (d)
such other transferees as may be authorized by the Committee in its sole and
absolute discretion. During your life this Nonstatutory Stock Option is
exercisable only by you or a transferee satisfying the above conditions. Except
in the event of your death, upon transfer of a Nonstatutory Stock Option to any
or all of the foregoing persons, you, as the optionee, are liable for any and
all taxes due upon exercise of those transferred Nonstatutory Stock Options. At
no time will a transferee who is considered an affiliate under Rule 144(a)(1) be
able to sell any or all such Stock without complying with Rule 144. The right of
a transferee to exercise the transferred portion of this Nonstatutory Stock
Option shall terminate in accordance with your right of exercise under this
Nonstatutory Stock Option and is further subject to such representations,
warranties and indemnifications from the transferee that the Company requires
the transferee to make to protect the Company's interests and ensure that this
Nonstatutory Stock Option has been transferred under the circumstances approved
by the Company. Once a portion



8

--------------------------------------------------------------------------------




of a Nonstatutory Stock Option is transferred, no further transfer may be made
of that portion of the Nonstatutory Stock Option.
8.Option Not a Service Contract. This Option is not an employment or service
contract and nothing in this Agreement, the Grant Notice or the Plan shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the service of the Company or (if different) the Employer, or of the Company
or the Employer to continue your service with the Company or the Employer, as
applicable. In addition, nothing in this Option shall obligate the Company or
any Participating Company, the Company's stockholders, Board, Officers or
Employees to continue any relationship which you might have as a Director or
Consultant for the Company or any Participating Company, as applicable.
9.Representations, Warranties, Covenants, and Acknowledgments. You hereby agree
that in the event the Company and the Company's counsel deem it necessary or
advisable in the exercise of their discretion, the issuance of the shares of
Stock upon exercise of this Option may be conditioned upon you making certain
representations, warranties, and acknowledgments relating to compliance with
applicable securities laws.
10.Code Section 409A. For U.S. taxpayers, it is the intent that this Option as
set forth in this Agreement shall qualify for exemption from or comply with the
requirements of Section 409A of the Code, and any ambiguities herein will be
interpreted to so qualify or comply. The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify this Agreement as may be necessary to ensure that
all payments provided for under this Agreement are made in a manner that
qualifies for exemption from or complies with Section 409A of the Code;
provided, however, that the Company makes no representation that the issuance of
shares of Stock upon exercise of this Option provided for under this Agreement
will be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to the issuance
of shares of Stock upon exercise of this Option provided for under this
Agreement. The Company will have no liability to you or any other party if this
Option, the delivery of shares of Stock upon exercise of this Option or other
payment hereunder that is intended to be exempt from, or compliant with, Code
Section 409A, is not so exempt or compliant or for any action taken by the
Company with respect thereto.
11.Notices. Any notices provided for in this Agreement, the Grant Notice or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
12.Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement, the Grant Notice and any other Option grant
materials by and among, as necessary and applicable, the Participating
Companies, for the exclusive purpose of implementing, administering and managing
your participation in the Plan.
You understand that the Company and/or the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security or insurance number or
other identification number,



9

--------------------------------------------------------------------------------




salary, nationality, and any shares of stock or directorships held in the
Company, and details of this Option or any other entitlement to shares of Stock,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”).
You understand that Data will be transferred to E*TRADE Financial (“E*TRADE”) or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of Data may be
located in the United States or elsewhere, and that the recipients' country
(e.g., the United States) may have different data privacy laws and protections
than your country. If you are employed outside the United States, you understand
that you may request a list with the names and addresses of any potential
recipients of Data by contacting the Company's Stock Administration department.
You authorize the Company, E*TRADE and any other possible recipients that may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. If you are employed outside the United States, you
understand that you may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Company's Stock Administration department. Further,
you understand that you are providing the consents herein on a purely voluntary
basis. If you do not consent, or if you later seek to revoke your consent, your
employment status or service and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing your consent
is that the Company would not be able to grant Options or other equity awards to
you or administer or maintain such awards. Therefore, you understand that
refusing or withdrawing your consent may affect your ability to participate in
the Plan.
For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact the Stock
Administration department at QUALCOMM Incorporated, 5775 Morehouse Drive, San
Diego, CA 92121.
13.Nature of Grant. In accepting this Option, you acknowledge and agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, (subject to any limitations set forth in the Plan);
(b)the award of this Option is voluntary and occasional and does not create any
contractual or other right to receive future awards of Options, or benefits in
lieu of Options, even if Options or other Awards have been awarded repeatedly in
the past;
(c)all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(d)your participation in the Plan is voluntary;



10

--------------------------------------------------------------------------------




(e)this Option and the shares of Stock subject to this Option are not intended
to replace any pension rights or compensation;
(f)this Option and any shares of Stock acquired under the Plan and the income
and value of same, are not part of normal or expected compensation for purposes
of calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(g)the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty;
(h)if the underlying shares of Stock do not increase in value, this Option will
have no value;
(i)if you exercise this Option and acquire shares of Stock, the value of such
shares of Stock may increase or decrease in value, even below the exercise
price;
(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from termination of your Service (for any
reason whatsoever and whether or not in breach of local labor laws or later
found invalid), and in consideration of the grant of this Option to which you
are otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, waive your ability, if any, to bring any such claim, and
release the Company from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim;
(k)this Option and the benefits evidenced by this Agreement do not create any
entitlement, not otherwise specifically provided for in the Plan or provided by
the Company in its discretion, to have this Option or any such benefits
transferred to, or assumed by, another company, nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Company's Stock;    
(l)the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying shares of Stock; you are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan; and
if you are employed or providing services outside the United States, (i) this
Option and the shares of Stock subject to the Option are not part of normal or
expected compensation or salary for any purpose; and (ii) neither the Company,
the Employer nor any Participating Company is liable for any foreign exchange
fluctuation between your local currency and the United States Dollar that may
affect the value of this Option or of any amounts due to you pursuant to the
exercise of this Option or the subsequent sale of any shares of Stock acquired
upon exercise.





11

--------------------------------------------------------------------------------




14.Applicable Law. This Agreement shall be governed by the laws of the State of
California as if this Agreement were between California residents and as if it
were entered into and to be performed entirely within the State of California.
15.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on this Option, and on any
shares of Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.
16.Arbitration. Any dispute or claim concerning any Options granted (or not
granted) pursuant to the Plan and any other disputes or claims relating to or
arising out of the Plan shall be fully, finally and exclusively resolved by
binding arbitration conducted by the American Arbitration Association pursuant
to the commercial arbitration rules in San Diego, California. By accepting this
Option, you and the Company waive your respective rights to have any such
disputes or claims tried by a judge or jury.
17.Amendment. This Option may be amended as provided in the Plan at any time,
provided no such amendment may adversely affect this Option or any unexercised
portion of this Option, without your consent unless such amendment is necessary
to comply with any applicable law or government regulation. No amendment or
addition to this Agreement shall be effective unless in writing or, in such
electronic form as may be designated by the Company.
18.Governing Plan Document. This Option is subject to this Agreement, the Grant
Notice and all the provisions of the Plan, the provisions of which are hereby
made a part of this Agreement, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of this Agreement, the Grant Notice and those of the Plan, the
provisions of the Plan shall control.
19.Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
20.Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.
21.Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement
(including any Addendum), and any reports of the Company provided generally to
the Company's stockholders, may be delivered to you electronically. In addition,
if permitted by the Company, you may electronically accept and acknowledge the
Grant Notice and/or this Agreement and/or deliver such documents to the Company
or to such third party involved in administering the Plan as the Company may
designate from time to time. Such means of electronic acknowledgement,
acceptance and/or delivery may include but do not necessarily include use of a
link to a



12

--------------------------------------------------------------------------------




Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via electronic mail (“e-mail”) or such
other means specified by the Company. You hereby consent to receive the
above-listed documents by electronic delivery and, if permitted by the Company,
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company, as set forth herein.
22.Addendum. Notwithstanding any provisions in this Agreement, this Option shall
be subject to any special terms and conditions set forth in any Addendum to this
Agreement for your country. Moreover, if you relocate to one of the countries
included in the Addendum, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Addendum constitutes part of
this Agreement.
23.Waiver. The waiver by the Company with respect to your (or any other
Participant's) compliance of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of such party of a provision of this Agreement.
24.Repayment/Forfeiture. Any benefits you may receive hereunder shall be subject
to repayment or forfeiture as may be required to comply with (a) any applicable
listing standards of a national securities exchange adopted in accordance with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations of the U.S. Securities and Exchange Commission adopted
thereunder, (b) similar rules under the laws of any other jurisdiction and (c)
any policies adopted by the Company to implement such requirements, all to the
extent determined by the Company in its discretion to be applicable to you.



13

--------------------------------------------------------------------------------




QUALCOMM Incorporated
2006 Long-Term Incentive Plan
Global Employee Stock Option Agreement
Country Addendum
 
The additional terms and conditions set forth below are specifically
incorporated into the Global Employee Stock Option Agreement. These terms and
conditions govern the Option granted to you under the Plan if you are working in
one of the countries listed below. If you are a citizen or a resident of a
country other than the one in which you are currently working or move to another
country after the Date of Grant, the Company shall, in its discretion, determine
to what extent the terms and conditions contained herein shall be applicable to
you. Due to the complexities of legal, regulatory and tax issues, you are
advised to seek appropriate professional advice as to how the relevant laws in
your country may apply to your individual situation, or if you have any
questions regarding the terms and conditions contained herein. Certain
capitalized terms used but not defined in this Addendum have the meanings set
forth in the Plan and/or the Global Employee Stock Option Agreement.


ALL NON-U.S. COUNTRIES
Definition of Disability
If you are on the payroll of a Participating Company outside of the United
States, for purposes of the Agreement the following provision shall replace the
definition of “Disability” set forth in the Plan:


“Disability” shall mean your inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months. The Company
shall have sole discretion to decide whether you have presented sufficient proof
that you have a Disability as defined herein.


ARGENTINA


Securities Law Notice
You understand that neither the grant of this Option nor the purchase of Stock
constitute a public offering as defined by the Law 17,811, or any other
Argentine law. The offering of this Option is a private placement. As such, the
offering is not subject to the supervision of any Argentine governmental
authority.


AUSTRALIA


Restriction on Exercise
By accepting this Option, you acknowledge and agree that for each vesting date
set forth in your Grant Notice, if the value of the Company's Stock per share is
equal to or less than the exercise price of the Options (i.e., the Option is
“underwater” on the vesting date), you will not be permitted to exercise the
Option. Each portion of your Option that vests on a particular vesting date may
only




--------------------------------------------------------------------------------




be exercised starting on the NASDAQ Global Select Market trading day following
that vesting date on which the value per share of Stock exceeds the exercise
price of the Options. For the avoidance of doubt, this entire provision applies
equally to any unvested portion of the Options held by you if you transfer to
Australia after the grant of the Option, unless otherwise determined by the
Company in its sole discretion.


BRAZIL


Compliance Notice
By accepting this Option, you agree to comply with all applicable Brazilian laws
and pay any and all applicable taxes associated with the exercise of the Option
and the sale of the Stock obtained pursuant to the exercise of the Option. You
agree that, for all legal purposes, (a) the benefits provided under the Plan are
the result of commercial transactions unrelated to your employment; (b) the Plan
is not a part of the terms and conditions of your employment; and (c) the income
from the Option, if any, is not part of your remuneration from employment.


CANADA


Manner of Exercising Option
Due to Canadian tax law, you are prohibited from tendering shares of the
Company's Stock to pay the exercise price or any Tax-Related Items in connection
with this Option.


Repurchase of Stock
The Company waives any rights to repurchase Stock you acquire through exercise
of your Options until such Stock has been held by you for a minimum of two years
from the date of the exercise of this Option.


Termination of Service
The following provision supplements Section 1.1 of the Agreement:


In the event of termination of your Service (whether or not in breach of local
labor laws or later found invalid), the date of termination of your rights (if
any) with respect to this Option as set forth in the Plan and the Agreement will
be measured from: (a) the date that you are no longer actively employed, or at
the discretion of the Committee, (b) the date you receive notice of termination
from the Employer, if earlier than (a), regardless of any notice period or
period of pay in lieu of such notice required under local law (including, but
not limited to statutory law, regulatory law and/or common law).


The following provisions apply to you if you are resident in Quebec:


Language Consent
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceeds entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be
provided to them in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou



2

--------------------------------------------------------------------------------




indirectement, relativement à ou suite à la présente convention.


Data Privacy
This provision supplements Section 12 (Data Privacy) of the Agreement:


You hereby authorize the Company and the Company's representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, the Employer and any Participating Company to disclose
and discuss the Plan with their advisors. You further authorize the Company, the
Employer and Participating Company to record such information and to keep such
information in your employee file.


CHINA


The following provisions govern your participation in the Plan if you are a
national of the People's Republic of China resident in mainland China:


Method of Exercise
Due to regulatory requirements and notwithstanding any terms or conditions of
the Plan to the contrary, you will be restricted to the cashless sell-all method
of exercise with respect to your Options. To complete a cashless sell-all
exercise, you understand that you should instruct the broker to: (a) sell all of
the shares of Stock issued upon exercise; (b) use the proceeds to pay the
exercise price, brokerage fees and any applicable Tax-Related Items; and (c)
remit the balance in cash to you. In the event of changes in regulatory
requirements, the Company reserves the right to eliminate the cashless sell-all
method of exercise requirement and, in its sole discretion, to permit cash
exercise or cashless sell-to-cover exercise.


Further, notwithstanding any terms or conditions of the Plan or the Agreement to
the contrary, you understand and agree that upon termination of your Service
with the Company (including its Subsidiary Corporations or Affiliates) for any
reason whatsoever, you (or, in the event of your death, your legal
representative) will be permitted to exercise any unexercised Options for the
shorter of the post-termination exercise period (if any) set forth in the
Agreement and six months of the termination of your Service, or within any other
such time frame as may be required or permitted by the State Administration of
Foreign Exchange, but in any event no later than the Option Expiration Date. Any
unexercised portion of this Option shall immediately expire after this time.


Exchange Control Notice
You understand and agree that, pursuant to local exchange control requirements,
you will be required to repatriate the cash proceeds from the cashless sell-all
exercise of your Options to China. You understand that, under local law, such
repatriation of your cash proceeds will need to be effected through a special
exchange control account established by the Company or one of its Subsidiary
Corporations or Affiliates or by your Employer and you hereby consent and agree
that any proceeds from the sale of any shares of Stock you acquire may be
transferred to such special account prior to being delivered to you. Proceeds
may be paid in U.S. dollars or local currency at the Company's discretion. If
the proceeds are paid in U.S. dollars, you understand that you may be required
to set up a U.S. dollar bank account in China so that the proceeds may be



3

--------------------------------------------------------------------------------




deposited into this account. If the proceeds are paid in local currency, the
Company is under no obligation to secure any currency conversion rate, and the
Company may face delays in converting the proceeds to local currency due to
exchange control restrictions in China. You acknowledge and agree that you bear
the risk of any currency conversion rate fluctuation during that time. You
further agree to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in China.


Treatment of Option upon Disability
Notwithstanding any terms or conditions of the Agreement to the contrary, you
understand and agree that, if your Service with the Company (including its
Subsidiary Corporations or Affiliates) terminates because of your Disability (as
defined in this Addendum), the vesting of this Option shall be accelerated
effective upon the date of such termination and you will be permitted to
exercise any unexercised Options within six months after the date of such
termination (or within any other such time frame as may be required or permitted
by the State Administration of Foreign Exchange), but in any event no later than
the Option Expiration Date. Any unexercised portion of this Option shall
immediately expire after this time.


FRANCE


Consent to Receive Information in English
By accepting this Option, you confirm having read and understood the Plan and
Agreement which were provided in the English language. You accept the terms of
those documents accordingly.


En acceptant l'option d'achat d'actions, vous confirmez avoir lu et compris le
Plan et l'Accord, qui ont été fournis en langue anglaise. Vous acceptez les
termes de ces documents en connaissance de cause.
HONG KONG


Securities Law Notice
Warning: This Option and any shares of Stock issued upon exercise of the Option
do not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Company and its Subsidiary Corporations or
Affiliates. The Plan, the Agreement, including this Addendum, and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a 'prospectus' for a public offering of
securities under the applicable companies and securities legislation in Hong
Kong, and the documents have not been reviewed by any regulatory authority in
Hong Kong. This Agreement and the incidental communication materials are
intended only for the personal use of each eligible Employee and not for
distribution to any other persons. If you have any doubt about any of the
contents of this Agreement or the Plan, you should obtain independent
professional advice.


Sale of Shares
In the event the Option vests and shares of Stock are issued to you within six
months of the Date of Grant, you agree that you will not dispose of the Stock
prior to the six-month anniversary of the Date of Grant.



4

--------------------------------------------------------------------------------






INDIA


Exchange Control Notice
You may pay the exercise price in cash or through a cashless sell-all method of
exercise whereby you instruct the broker to sell all of the shares of Stock
issued upon exercise, use the proceeds to pay the exercise price, brokerage fees
and any applicable Tax-Related Items and remit the balance in cash to you.
However, due to exchange control laws, you will not be permitted to pay the
exercise price by using the cashless sell-to-cover method of exercise whereby
you instruct the broker to sell a sufficient number of shares of Stock to cover
the exercise price, brokerage fees and any applicable Tax-Related Items, and
receive only the remaining shares of Stock subject to the exercised Option. In
the event of changes in exchange control laws, the Company reserves the right to
permit cashless sell-to-cover exercises.


Regardless of what method of exercise is used to acquire Stock, you must
repatriate all proceeds received from the sale of Stock to India within a
reasonable time following the sale (i.e., within 90 days). You must maintain the
foreign inward remittance certificate received from the bank where the foreign
currency is deposited in the event that the Reserve Bank of India or the
Employer requests proof of repatriation. It is your responsibility to comply
with applicable exchange control laws in India.


INDONESIA


Method of Exercise
Due to regulatory requirements and notwithstanding any terms or conditions of
the Plan to the contrary, you will be restricted to the cashless sell-all method
of exercise with respect to your Options. To complete a cashless sell-all
exercise, you should instruct the broker to: (a) sell all of the Stock issued
upon exercise; (b) use the proceeds to pay the exercise price, brokerage fees
and any applicable taxes; and (c) remit the balance in cash to you. In the event
of changes in regulatory requirements, the Company reserves the right to
eliminate the cashless sell-all method of exercise requirement and, in its sole
discretion, to permit cash exercise or cashless sell-to-cover exercise.


ISRAEL


Method of Exercise
Due to regulatory requirements and notwithstanding any terms or conditions of
the Plan to the contrary, you will be restricted to the cashless sell-all method
of exercise with respect to your Options. To complete a cashless sell-all
exercise, you should instruct the broker to: (a) sell all of the Stock issued
upon exercise; (b) use the proceeds to pay the exercise price, brokerage fees
and any applicable taxes; and (c) remit the balance in cash to you. In the event
of changes in regulatory requirements, the Company reserves the right to
eliminate the cashless sell-all method of exercise requirement and, in its sole
discretion, to permit cash exercise or cashless sell-to-cover exercise.





5

--------------------------------------------------------------------------------




Grant Subject to Terms and Conditions of Israeli Sub-Plan
This Option is offered to you subject to, and in accordance with, the terms of
the Plan and the Israeli Sub-Plan to the QUALCOMM Incorporated 2006 Long-Term
Incentive Plan (the “Sub-Plan”). In the event you elect to exercise your Option
(by means of a cashless sell-all exercise, as set forth above) prior to the
conclusion of the Required Minimum Trust Period (as defined in Section 2.2 of
the Sub-Plan), the tax consequences under Section 102 of the Israeli Income Tax
Ordinance [New Version], 1961 shall apply to and shall be borne solely by you,
as further set forth in the Sub-Plan. By accepting this Option, you agree to be
bound by the terms of the Plan, the Sub-Plan, and the Agreement and upon request
of the Company or the Employer, to provide written consent to the terms of any
tax ruling or agreement obtained by the Company or the Employer with regard to
the Plan and the Sub-Plan.


This Option is intended to be a 102 Capital Gains Track Grant (as defined in
Section 2.2 of the Sub-Plan) that qualifies for the 102 Capital Gains Track (as
defined in Section 2.2 of the Sub-Plan) tax treatment. Notwithstanding the
foregoing, by accepting this Option, you acknowledge that the Company cannot
guarantee or represent that the 102 Capital Gains Track tax treatment will apply
to the Option.


The Company may at its sole discretion replace the Trustee from time to time and
instruct the transfer of all Options and any shares of Stock (if any) held
and/or administered by such Trustee at such time to its successor and the
provisions of the Grant Notice, this Agreement and the Trust Agreement shall
apply to the new Trustee mutatis mutandis.


ITALY


Method of Exercise
Due to regulatory requirements and notwithstanding any terms or conditions of
the Plan to the contrary, you will be restricted to the cashless sell-all method
of exercise with respect to your Options. To complete a cashless sell-all
exercise, you should instruct the broker to: (a) sell all of the Stock issued
upon exercise; (b) use the proceeds to pay the exercise price, brokerage fees
and any applicable Tax-Related Items; and (c) remit the balance in cash to you.
In the event of changes in regulatory requirements, the Company reserves the
right to eliminate the cashless sell-all method of exercise requirement and, in
its sole discretion, to permit cash exercise or cashless sell-to-cover exercise.


Data Privacy
Notwithstanding any information in the Agreement, this section in the Addendum
applies with respect to data privacy in Italy.


You understand that the Employer, the Company and any of its Subsidiary
Corporations and Affiliates may hold certain personal information about you,
including your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of this Option
or any other entitlement to shares of Stock awarded, canceled, exercised,
vested, unvested or outstanding in your favor, for the exclusive purpose of
managing and administering the Plan (“Data”).





6

--------------------------------------------------------------------------------




You also understand that providing the Company with the Data is necessary for
the performance of the Plan and that your refusal to provide such Data would
make it impossible for the Company to perform its contractual obligations and
may affect your ability to participate in the Plan. The Controller of personal
data processing is QUALCOMM Incorporated, with registered offices at 5775
Morehouse Drive, San Diego, California 92121, U.S.A., and, pursuant to
Legislative Decree no. 196/2003, its representative in Italy is QUALCOMM Europe
with registered offices in 3rd Floor, Piazza Indipendenza 11/B Rome, Italy. You
understand that your Data will not be publicized, but it may be transferred to
E*Trade Financial, banks, other financial institutions or brokers involved in
the management and administration of the Plan. You further understand that the
Company and/or its Subsidiary Corporations and Affiliates will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and that the
Company and/or its Subsidiary Corporations and Affiliates may each further
transfer Data to third parties assisting the Company in the implementation,
administration and management of the Plan, including any requisite transfer to
E*Trade Financial or another third party with whom you may elect to deposit any
shares of Stock acquired under the Plan. Such recipients may receive, possess,
use, retain and transfer the Data in electronic or other form, for the purposes
of implementing, administering and managing your participation in the Plan. You
understand that these recipients may be located in the European Economic Area,
or elsewhere, such as the U.S. or Asia. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete your Data as soon as
it has accomplished all the necessary legal obligations connected with the
management and administration of the Plan.


You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.    


The processing activity, including communication, the transfer of your Data
abroad, including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. You
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
you have the right to, including but not limited to, access, delete, update, ask
for rectification of your Data and stop, for legitimate reason, the Data
processing. Furthermore, you are aware that your Data will not be used for
direct marketing purposes. In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting your human resources
department.


Plan Document Acknowledgment
In accepting this Option, you acknowledge that you have received a copy of the
Plan, have reviewed the Plan and the Agreement in their entirety and fully
understand and accept all provisions of the Plan and the Agreement.


You further acknowledge that you have read and specifically and expressly
approve the following clauses in the Agreement: Section 2.3: Tax Withholding;
Section 2.4: Responsibility for Exercise; Section 2.5: Effect of Termination of
Service; Section 7: Nontransferability;



7

--------------------------------------------------------------------------------




Section 8: Option Not a Service Contract; Section 13: Nature of Grant; Section
14: Applicable Law; Section 16: Arbitration; Section 19: Language; and the Data
Privacy Consent and Method of Exercise in this section of the Addendum.


MEXICO


Labor Law Statement
In accepting this Option, you acknowledge that you understand and agree that:
(a) the Option is not related to the salary and any other contractual benefits
provided to you by the Employer; and (b) any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of your employment.


Policy Statement
The offer the Company is making under the Plan is unilateral and discretionary
and, therefore, the Company reserves the absolute right to amend it and
discontinue it at any time without any liability to you. This offer and, in your
case, the purchase of shares of Stock does not, in any way, establish a labor
relationship between you and the Company and it does not establish any rights
between you and the Employer.


The Company, with registered offices at 5775 Morehouse Drive, San Diego,
California, U.S.A., is solely responsible for the administration of the Plan,
and the acquisition of shares of Stock does not, in any way, establish an
employment relationship between you and the Company since you are participating
in the Plan on a wholly commercial basis and the Employer is your sole employer,
nor does it establish any rights between you and the Employer.


Plan Document Acknowledgement
By accepting this Option, you acknowledge that you have received a copy of the
Plan, have reviewed the Plan and the Agreement in their entirety, and fully
understand and accept all provisions of the Plan and the Agreement.


In addition, by executing the Grant Notice, you further acknowledge that you
have read and specifically and expressly approve the terms and conditions in the
“Nature of the Grant” paragraph of the Grant Notice, in which the following is
clearly established: (a) participation in the Plan does not constitute an
acquired right; (b) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (c) participation in the Plan is
voluntary; and (d) the Company and its Subsidiary Corporations and Affiliates
are not responsible for any decrease in the value of the underlying shares of
Stock.


Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Employer, the Company or its Subsidiary Corporations or
Affiliates for any compensation or damages as a result of participation in the
Plan and therefore grant a full and broad release to the Employer, the Company
and its Subsidiary Corporations and Affiliates with respect to any claim that
may arise under the Plan.


Spanish Translation



8

--------------------------------------------------------------------------------




La invitación que la Compañía hace en relación con el Plan es unilateral y
discrecional, por lo tanto, la Compañía se reserva el derecho absoluto para
modificar o terminar el mismo en cualquier momento, sin ninguna responsabilidad
para el Otorgario.
Esta invitación y, en el caso del  Otorgario, la adquisición de acciones, de
ninguna manera establecen relación laboral alguna entre el Otorgario  y la
Compañía. Tampoco establece derecho alguno entre el Otorgario y su empleador.


La Empresa, con oficinas registradas en 5775 Morehouse Drive, San Diego,
California, U.S.A. es el único responsable para la administración del Plan. Su
participación en el Plan, adquisición de Unidades de Acciones Restringidas o
adquisición de Acciones como resultado de la maduración (“vesting”) de dichas
Unidades de Acciones Restringidas no establece de ninguna forma una relación de
trabajo entre usted y la Empresa, ya que su participación en el Plan se deriva
de una relación estrictamente comercial y su único patrón lo es el Patron, así
como tampoco genera derechos entre usted y su Patrón.


Reconocimiento de los Términos y Condiciones del Plan
Al aceptar las Opciones de Compra de Acciones, usted reconoce que ha recibido
una copia del Plan, que ha revisado el mismo y el Convenio en su totalidad, y
que entiende completamente y acepta todas y cada una de las disposiciones del
Plan y el Convenio.
Adicionalmente, al firmar el Aviso, usted adicionalmente reconoce que ha leído y
ha específica y expresamente aprobado los términos y condiciones del párrafo
denominado “Naturaleza del Otorgamiento” de dicho Aviso, en el cual se establece
claramente que: (a) la participación en el Plan no constituye un derecho
adquirido; (b) el Plan y la participación en el mismo se ofrece por la Empresa
de forma completamente discrecional; (c) la participación en el Plan es
voluntaria; y (d) la Empresa y sus Subsidiarias y Afiliadas no son responsables
por cualquier reducción del valor de las acciones pendientes por ser otorgadas.


Finalmente, usted declara que no se reserva cualquier acción o derecho para
reclamar del Patrón, la Empresa o sus Subsidiarias o Afiliadas cualquier
compensación o daños como resultado de la participación en el Plan y por lo
tanto, otorga el más amplio finiquito que en derecho corresponda al Empleado, la
Empresa, sus Subsidiarias y Afiliadas en relación a cualquier reclamación que
pudiera derivarse del Plan.


NEW ZEALAND


Securities Law Notice
You are being offered an opportunity to participate in the Company's 2006
Long-Term Incentive Plan. In compliance with New Zealand securities law, you are
hereby notified that the documents listed below are available for your review on
the Stock Administration website, the Company's external webpage and/or the
webpage in MySource where you are required to view and accept your grant. At the
time of an Option grant, you shall receive details of the current web addresses
for the webpages at which each of these documents may be accessed.


1.
The Company's most recent Annual Report;

2.
The Company's most recent published financial statements;

3.
The 2006 Long-Term Incentive Plan;

4.
The 2006 Long-Term Incentive Plan Prospectus;




9

--------------------------------------------------------------------------------




5.
The 2006 Long-Term Incentive Plan Global Employee Stock Option Grant Notice; and

6.
The 2006 Long-Term Incentive Plan Global Employee Stock Option Agreement.



A copy of the above documents will be provided to you, free of charge, on
written request to the Stock Administration Department at QUALCOMM Incorporated,
with registered offices at 5775 Morehouse Drive, San Diego, California 92121,
U.S.A.


You should read the provided materials carefully before making a decision
whether to participate in the Plan. When reading these materials, you should
note that all references to the exercise price are listed in U.S. dollars. In
addition, you should consult your tax advisor for specific information
concerning your personal tax situation with regard to Plan participation.


PHILIPPINES


Securities Law Notice
The securities being offered or sold herein have not been registered with the
Philippines Securities and Exchange Commission under its Securities Regulation
Code (the “SRC”). Any future offer or sale thereof is subject to registration
requirements under the SRC unless such offer or sale qualifies as an exempt
transaction.


Further, you will not be permitted to exercise your Options unless or until the
Company or a Subsidiary Corporation or Affiliate in the Philippines has obtained
all necessary approvals or registrations or has submitted all filings required
under Philippines law. If the Company or a Philippine Subsidiary Corporation or
Affiliate is unable to obtain such approval or registration or does not submit
such filings, you acknowledge that this Option may not be exercised and you will
not receive any compensation or benefits in lieu of this Option.


You acknowledge that you are permitted to sell shares of Stock acquired under
the Plan through the designated Plan broker appointed by the Company (or such
other broker to whom you may transfer the shares of Stock), provided that such
sale takes place outside of the Philippines through the facilities of the NASDAQ
Global Select Market on which the shares are listed.


RUSSIA


U.S. Transaction
Any Stock to be issued upon exercise of your Options shall be delivered to you
through a brokerage account in the U.S. You may hold the Stock in your brokerage
account in the U.S.; however, in no event will Stock issued to you under the
Plan be delivered to you in Russia. You are not permitted to sell the Stock
directly to other Russian legal entities or individuals.


Securities Law Notice
The Agreement, the Grant Notice, the Plan and all other materials you may
receive regarding your participation in the Plan do not constitute advertising
or an offering of securities in Russia. Absent any requirement under local law,
the issuance of securities pursuant to the Plan has not and will not be
registered in Russia and therefore, the securities described in any Plan-related
documents may not be used for offering or public circulation in Russia. The
delivery of Plan



10

--------------------------------------------------------------------------------




documents and the issuance of shares of Stock shall conform to the provisions of
Section 4 of the Agreement and this Section of the Addendum.


The Company reserves the right to restrict you to the cashless sell-all method
of exercise with respect to your Options. If applicable, to complete a cashless
sell-all exercise, you should instruct the broker to: (a) sell all of the Stock
issued upon exercise; (b) use the proceeds to pay the exercise price, brokerage
fees and any applicable Tax-Related Items; and (c) remit the balance in cash to
you. If the Company imposes a cashless sell-all exercise requirement, in its
sole discretion, you will be prohibited from using a cash or cashless
sell-to-cover exercise method.


Exchange Control Notice
In order to perform a cash exercise of the Option, you must remit the funds from
a foreign currency account opened in your name at an authorized bank in Russia.
This requirement does not apply if you use a cashless method of exercise, such
that there is no remittance of funds out of Russia.


Within a reasonably short time after the sale of shares of Stock, the sale
proceeds must be initially credited to you through a foreign currency account at
an authorized bank in Russia. After the sale proceeds are initially received in
Russia, they may be further remitted to foreign banks in accordance with Russian
exchange control laws.


SINGAPORE


Securities Law Notice
This Option is being offered pursuant to the “Qualifying Person” exemption under
section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. You should note that the Option is subject to
section 257 of the SFA and you will not be able to make (a) any subsequent sale
of the shares of Stock in Singapore or (b) any offer of such subsequent sale of
the shares of Stock in Singapore, unless such sale or offer is made pursuant to
the exemptions under Part XIII Division (1) Subdivision (4) (other than section
280) of the SFA (Chapter 289, 2006 Ed.).


SOUTH AFRICA


Method of Exercise
Due to regulatory requirements and notwithstanding any terms or conditions of
the Plan to the contrary, you will be restricted to the cashless sell-all method
of exercise with respect to your Options. To complete a cashless sell-all
exercise, you should instruct the broker to: (a) sell all of the Stock issued
upon exercise; (b) use the proceeds to pay the exercise price, brokerage fees
and any applicable Tax-Related Items; and (c) remit the balance in cash to you.
In the event of changes in regulatory requirements, the Company reserves the
right to eliminate the cashless sell-all method of exercise requirement and, in
its sole discretion, to permit cash exercise or cashless sell-to-cover exercise.


Exchange Control Notice



11

--------------------------------------------------------------------------------




You understand and agree that you are solely responsible for complying with
applicable South African exchange control regulations. Because the exchange
control regulations change frequently and without notice, you should consult a
legal advisor prior to the purchase or sale of shares of Stock to ensure
compliance with current regulations. It is your responsibility to comply with
South African exchange control laws, and neither the Company nor its local
Subsidiary Corporation will be liable for any fines or penalties for your
failure to do so.


SPAIN


Nature of the Grant
This provision supplements Section 13 of the Agreement:


By accepting this Option, you consent to participation in the Plan and
acknowledge that you have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously, and in its sole
discretion decided to grant Options under the Plan to individuals who may be
employees of the Company or its Subsidiary Corporations and Affiliates
throughout the world. The decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not bind the
Company or any Subsidiary Corporation or Affiliate, other than to the extent set
forth in the Agreement. Consequently, you understand that this Option is offered
on the assumption and condition that the Option and any shares of Stock acquired
under the Plan are not part of any employment contract (either with the Company
or any Subsidiary Corporation or Affiliate), and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation),
or any other right whatsoever. Further, you understand and agree that, except to
the extent expressly permitted under Section 2.5 of the Agreement or otherwise
expressly provided for by the Company at the Date of Grant, you will not be
entitled to continue vesting in the Option once your employment with the Company
or any Subsidiary Corporation or Affiliate ceases for any reason, including, but
not limited to: resignation, retirement, disciplinary dismissal adjudged to be
with cause, disciplinary dismissal adjudged or recognized to be without cause,
individual or collective layoff on objective grounds, whether adjudged to be
with cause or adjudged or recognized to be without cause, material modification
of the terms of employment under Article 41 of the Workers' Statute, relocation
under Article 40 of the Workers' Statute, Article 50 of the Workers' Statute,
unilateral withdrawal by the Employer, and under Article 10.3 of Royal Decree
1382/1985.


In addition, you understand that this offer would not be made but for the
assumptions and conditions referred to above; thus, you acknowledge and freely
accept that, should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any grant of or right to the
Option shall be null and void.


UNITED ARAB EMIRATES


Securities Law Notice
This Option is being offered only to eligible Employees, Consultants and
Directors and is in the nature of providing equity incentives to Employees,
Consultants and Directors of a Participating Company in the United Arab
Emirates. Any documents related to the Option, including the Plan,



12

--------------------------------------------------------------------------------




the Grant Notice, the Agreement and any other grant-related documents (“Option
Documents”), are intended for distribution only to such Employees, Consultants
and Directors and must not be delivered to, or relied on by, any other person.
The relevant securities authorities have no responsibility for reviewing or
verifying any Option Documents. United Arab Emirates securities or
financial/economic authorities have not approved the Option Documents, nor taken
steps to verify the information set out in them, and thus, are not responsible
for their content. You, as a prospective stockholder, should conduct your own
due diligence on the securities. If you do not understand the contents of the
Option Documents, you should consult an authorized financial advisor.


UNITED KINGDOM


Tax Obligations
The following supplements Section 2.3 of the Agreement:


If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the Tax-Related Items (the “Due Date”) or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, the amount of any uncollected income tax shall constitute a
loan owed by you to the Employer, effective on the Due Date. You agree that the
loan will bear interest at the then-current HM Revenue and Customs (“HMRC”)
Official Rate, it will be immediately due and repayable, and the Company or the
Employer may recover it at any time thereafter by any of the means referred to
in Section 2.3 of the Agreement. Notwithstanding the foregoing, if you are a
director or executive officer (within the meaning of Section 13(k) of the
Exchange Act) of the Company, the terms of this Section will not apply to you.
In the event that income tax is not collected from or paid by a director or
executive officer of the Company by the Due Date, the amount of any uncollected
income tax may constitute a benefit to such director or executive officer on
which additional income tax and National Insurance Contributions may be payable.
If you are a director or executive officer of the Company, you acknowledge that
you will be responsible for reporting and paying any income tax and National
Insurance Contributions due on this additional benefit directly to the HMRC
under the self-assessment regime.


VENEZUELA


Method of Exercise
Due to regulatory requirements, and notwithstanding any terms or conditions of
the Plan to the contrary, you will be restricted to the cashless sell-all method
of exercise with respect to your Options. To complete a cashless sell-all
exercise, you should instruct the broker to: (a) sell all of the Stock issued
upon exercise; (b) use the proceeds to pay the exercise price, brokerage fees
and any applicable taxes; and (c) remit the balance in cash to you. In the event
of changes in regulatory requirements, the Company reserves the right to
eliminate the cashless sell-all method of exercise requirement and, in its sole
discretion, to permit cash exercise or cashless sell-to-cover exercise.


Exchange Control Acknowledgment
You acknowledge that, to ensure compliance with the applicable exchange control
regulations in Venezuela, you are hereby advised to consult your personal
advisor prior to exercising this



13

--------------------------------------------------------------------------------




Option or repatriating any proceeds of the sale of shares of Stock to Venezuela,
as such regulations are subject to frequent change and there may be restrictions
with respect to such transactions as a result of amendments to the exchange
control laws in 2010. You are solely responsible for ensuring compliance with
all exchange control laws in Venezuela.


VIETNAM


Method of Exercise
Due to regulatory requirements and notwithstanding any terms or conditions of
the Plan to the contrary, you will be restricted to the cashless sell-all method
of exercise with respect to your Options. To complete a cashless sell-all
exercise, you should instruct the broker to: (a) sell all of the Stock issued
upon exercise; (b) use the proceeds to pay the exercise price, brokerage fees
and any applicable taxes; and (c) remit the balance in cash to you. In the event
of changes in regulatory requirements, the Company reserves the right to
eliminate the cashless sell-all method of exercise requirement and, in its sole
discretion, to permit cash exercise or cashless sell-to-cover exercise.


Exchange Control Notice
All cash proceeds from the cashless sell-all exercise of your Options must be
repatriated to Vietnam. Such repatriation of proceeds may need to be effectuated
through a bank account established by the Company or its Subsidiary Corporation
or Affiliate, including the Employer. By accepting the Option, you consent and
agree that the cash proceeds may be transferred to such account prior to being
delivered to you.



14